Citation Nr: 1418902	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an automobile and adaptive equipment and/or adaptive equipment.

2.  Entitlement to a special home adaptation and/or specially adapted housing. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at two hearings associated with his claim, a formal hearing with the Regional Office in July 2012 and a Travel Board hearing before the undersigned Veterans Law Judge in March 2014.  Complete transcripts of both hearings are of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has multiple service connected disabilities, which result in the loss of use of his lower extremities. 

2.  The VA's prior grant of a motorized scooter to the Veteran is indicative of loss of use of the Veteran's lower extremities.   


CONCLUSION OF LAW

1.  The criteria for automobile and adaptive equipment and/or adaptive equipment has been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.350, 3.808 (2013).

2.  The criteria for acquiring a specially adapted housing has been met. 38 U.S.C.A. § 2101(b) (West 2002 and Supp. 2012); 38 C.F.R. § 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2)  as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2)  and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more. Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2)  is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

Assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  is warranted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

Alternatively, financial assistance in acquiring necessary special home adaptations may be granted to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has service-connected lower extremity disabilities for consideration of an automobile grant, and the total rating for consideration of the specially adapted housing criteria.  38 C.F.R. § 3.809(b).  The Veteran is currently service-connected for the following disabilities:  coronary artery disease with coronary artery bypass graft, rated at 100 percent; residual coronary artery bypass graft scar, rated at 100 percent; left knee degenerative joint disease, rated at 30 percent; right knee shell fragment wound with retained foreign bodies and muscle herniation, rated at 30 percent; right total knee replacement, rated at 30 percent; degenerative disc disease of the lumbar spine associated with right total knee replacement, rated at 20 percent; diabetes mellitus, type II, rated at 20 percent; and left lower extremity radiculopathy, rated at 10 percent.   

Five of the Veteran's service-connected disabilities specifically affect the functioning of his lower extremities.  Although the ratings of the Veteran's service-connected disabilities of the lower extremities (three 30 percent, one 20 percent and one 10 percent) are not suggestive of loss of use, the Board finds the VA's prior award of a motorized scooter reflects a permanent loss of use of the lower extremities irrespective of any noted abilities reflected in the September 2012 VA examination.  In the September 2012 VA examination of the Veteran's knees and lower legs, the examiner noted full strength and range of motion throughout the Veteran's lower extremities, but determined the Veteran required regular use of assistive devices including a cane and braces to walk due to chronic fatigue and weakness.  The Board notes that the Veteran has been unable to use his awarded motorized scooter outside of his home due to his inability to transport the scooter in his current vehicle.  

In addition to limitations specifically affecting the Veteran's lower extremities, the Veteran has a total disability rating for coronary artery disease, which serves as another factor causing the "loss of use" of the Veteran's lower extremities.   According to a March 2011 VA ischemic heart disease examination, the Veteran's metabolic equivalents (METs) level is between 1 to 3 METs.  An individual operating at such a low level would be able to perform basic activities of daily living including eating, dressing, and bathing, but would limited to walking no more than one than two blocks at an extremely slow pace.  Such a METs level is consistent with the Veteran's lay statements regarding fatigability when walking even highly short distances requiring the regular need for an assistive device. 

The problems, in combination with his other service connected disabilities, are considerable.  The Board must take this into consideration.   

Beyond that, the Veteran provide very credible testimony before the undersigned. 

Based on a review of all evidence, although the objective evidence does not support actual loss of use of the Veteran's foot as one of the ways to qualify for an automobile and adaptive equipment, the Board finds the extreme fatigue and weakness of the lower extremities combined with the need for an assistive device on a regular basis is equivalent to extremely unfavorable ankylosis of the knee, a disability that would cause a significant impairment in ambulation as is currently experienced by the Veteran, warranting a favorable outcome of the Veteran's claim.  

Additionally, the Board finds that the Veteran cannot ambulate effectively without the use of an assistive device.  Accordingly, entitlement to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is established.  In light of the grant of entitlement to specially adapted housing, the claim seeking the alternative of a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).
ORDER

Entitlement to an automobile and adaptive equipment and/or adaptive equipment is granted. 

Entitlement to specially adapted housing is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


